DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Restriction to one of the following species is required under 35 U.S.C. 121:
I. Claims 1-20, drawn to a filtered feedthrough with a capacitor having an active and ground metallization, classified in A61N 1/3754.
II. Claim 21, drawn to a filtered feedthrough with an anisotropic conductive film, classified in A61N 1/3754.
No claim is generic to the following disclosed patentably distinct species: species I, with a capacitor with active and ground metallizations; and species 2, a feedthrough with an anisotropic conductive film. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species (one has metallizations, and the other has a conductive film). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
.
During a telephone conversation with Michael Scalise on 12/22/2021 a provisional election was made without traverse to prosecute the invention of the species with a capacitor active metallization, claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 21 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al. (US Patent Application Publication 2009/0243756), hereinafter Stevenson ‘756.
Regarding claim 1, Stevenson ‘756 teaches a filtered feedthrough for an active implantable medical device (AIMD) (Stevenson ‘756, ¶[0001]) the filtered feedthrough comprising: a) a hermetic feedthrough (Stevenson ‘756, ¶[0040]), comprising: i) an electrically conductive ferrule comprising a ferrule opening (Stevenson ‘756, metallic ferrule with an opening, Fig. 48, ferrule 120; an electrical connection is made between the ferrule and a gold braze 124, therefore it is conductive; the opening is visible in Fig. 48), the ferrule being configured to hermetically seal an opening in a housing of an AIMD (Stevenson ‘756, ¶[0054], the ferrule is hermetically sealed to the AIMD housing); ii) an insulator residing in the ferrule opening where a first hermetic seal hermetically seals the insulator to the ferrule (Stevenson ‘756, Fig. 48, insulator 118 is hermetically sealed to the ferrule with gold braze 124), wherein at least one insulator passageway extends through the insulator to an insulator body fluid side surface opposite an insulator device side surface (Stevenson ‘756, Fig. 48, passageways through the insulators are visible), and wherein, when the ferrule hermetically sealed to the insulator is attached to the opening in the AIMD housing, the insulator body fluid side surface and the insulator device side surface reside outside and inside the AIMD, respectively (Stevenson ‘756 Fig. 48, the insulator body fluid side surface is outside the AIMD, as indicated by the arrow showing “body fluid side”); and iii) a conductive pathway hermetically sealed to the insulator in the at least one insulator passageway, the conductive pathway being in a non-conductive relationship with the ferrule (Stevenson 
Regarding claim 2, Stevenson ‘756 teaches that the first hermetic seal comprises a first gold braze (Stevenson ‘756, Fig. 48, insulator 118 is hermetically sealed to the ferrule with gold braze 124).
Regarding claim 3, Stevenson ‘756 teaches that the conductive pathway of the hermetic feedthrough is selected from the group of a leadwire, a terminal pin, and a two-part pin (Stevenson ’756, it is a leadwire, Fig. 48, leadwire 114), and wherein the conductive pathway is hermetically sealed to the insulator in the at least one insulator passageway by a second gold braze (Stevenson ‘756, Fig. 48, gold braze 124).
Regarding claim 6, Stevenson ‘756 teaches that the flat-through filter capacitor is disposed on a circuit board (Stevenson ‘756, ¶[0204], ¶[0259], Fig. 84). In a situation in which the flat-through filter capacitor is disposed on a circuit board, it would have been obvious to one having ordinary skill in the art to have a circuit board, at least one circuit board ground plate is disposed on or inside the circuit board, the at least one circuit board ground plate being electrically connected to the capacitor ground metallization of the at least one flat-through filter capacitor and to the ferrule, in order to ensure that the 
Regarding claim 7, Stevenson ‘756 teaches that in some embodiments, a filter capacitor may be arranged in a tombstone position (Stevenson ‘756, ¶[0025], Fig. 22). . It would have been obvious to one having ordinary skill in the art to dispose a flat-through filter capacitor at least partially over the insulator in a tombstone mounted position with the at least one active electrode plate and the at least two ground electrode plates being disposed in a perpendicular orientation with respect to the insulator device side surface of the hermetic feedthrough, because a perpendicular orientation of the plates is the definition of a tombstone arrangement, and because this arrangement may be used to fit more components in a small package, if moving the capacitor helps other components fit better. Though Stevenson ‘756 teaches that a flat mount is preferred, with proper preventative measures taken to mitigate the issue of inductive loops, the tombstone mounting may nonetheless be useful for some situations (otherwise this mounting position would never be used).
Regarding claims 8-10, Stevenson ‘756 teaches an insulator 118 hermetically sealed to the ferrule with gold braze 124 (Stevenson ‘756, Fig. 48). Stevenson ‘756 
Regarding claim 11, the limitation of the ground pin was only one alternate in parent claim 9, and this embodiment was not selected in the examiner’s rejection of claim 9. Therefore this limitation has already been met, simply because there is no ground pin in the elected embodiment. However, in the interest of compact prosecution, the examiner notes that Stevenson ‘756 teaches embodiments featuring an oxide-resistant ground pin composed of (Stevenson ‘756, ¶[0206], ground pin 196 connected by a gold braze, Fig. 48). Stevenson ‘756 does not teach the composition of this ground pin. But considering that Stevenson ‘756 states that pure platinum is an effective material for active electrodes and shield plates (Stevenson ‘756, ¶[0212]), it would have been obvious to one having ordinary skill in the art to use the same material for a 
Regarding claim 12, Stevenson ‘756 teaches that an insulating washer is disposed between the at least one flat- through filter capacitor and the hermetic feedthrough (Stevenson ‘756, Fig. 48, ¶[0211], insulative washer 200).

Claims 4-5 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson ‘756 in view of Koester (US Patent Application Publication 2012/0016444), hereinafter Koester.
Regarding claims 4-5, Stevenson ‘756 teaches that the composite structure in a filter may be sintered (Stevenson ‘756, ¶[0036-37]), and also that platinum material may be used  as plates in the structure of the device (Stevenson ‘756, ¶[0212]). Stevenson ‘756 does not explicitly teach that the conductive pathway of the hermetic feedthrough comprises a co-sintered material.  Koester teaches that a hermetic feedthrough for an IMD may have ribbon vias that are made of platinum, and then sintered under pressure between ceramic bodies (Koester, ¶[0060]; ¶[0015], the ribbon vias are part of a hermetic feedthrough, therefore they are hermetically sealed). It would have been obvious to one having ordinary skill in the art to make the conductive pathway of the hermetic feedthrough as a co-sintered ceramic-reinforced metal composite material, wherein the metal is platinum, in order to use a conductive, biocompatible material that may conduct effectively while not damaging the seal of the device. It would further have been obvious to one having ordinary skill in the art to have the via arranged to be hermetically sealed to the insulator in the at least one insulator passageway, because in 
Regarding claims 13-15, Stevenson ‘756 teaches a filtered feedthrough for an active implantable medical device (AIMD) (Stevenson ‘756, ¶[0001]) the filtered feedthrough comprising: a) a hermetic feedthrough (Stevenson ‘756, ¶[0040]), comprising: i) an electrically conductive ferrule comprising a ferrule opening (Stevenson ‘756, metallic ferrule with an opening, Fig. 48, ferrule 120; an electrical connection is made between the ferrule and a gold braze 124, therefore it is conductive; the opening is visible in Fig. 48), the ferrule being configured to hermetically seal an opening in a housing of an AIMD (Stevenson ‘756, ¶[0054], the ferrule is hermetically sealed to the AIMD housing); ii) an insulator residing in the ferrule opening where a first gold braze hermetically seals the insulator to the ferrule (Stevenson ‘756, Fig. 48, insulator 118 is hermetically sealed to the ferrule with gold braze 124), wherein at least one insulator passageway extends through the insulator to an insulator body fluid side surface opposite an insulator device side surface (Stevenson ‘756, Fig. 48, passageways through the insulators are visible), and wherein, when the ferrule hermetically sealed to the insulator is attached to the opening in the AIMD housing, the insulator body fluid side surface and the insulator device side surface reside outside and inside the AIMD, respectively (Stevenson ‘756 Fig. 48, the insulator body fluid side surface is outside the AIMD, as indicated by the arrow showing “body fluid side”); and iii) a conductive pathway hermetically sealed to the insulator in the at least one insulator passageway, the conductive pathway being in a non-conductive relationship with the ferrule 
Regarding claim 16, Stevenson ‘756 teaches that an insulating washer is disposed between the at least one flat- through filter capacitor and the hermetic feedthrough (Stevenson ‘756, Fig. 48, ¶[0211], insulative washer 200).
Regarding claim 17, Stevenson ‘756 teaches that in some embodiments, a filter capacitor may be arranged in a tombstone position (Stevenson ‘756, ¶[0025], Fig. 22). . It would have been obvious to one having ordinary skill in the art to dispose a flat-through filter capacitor at least partially over the insulator in a tombstone mounted position with the at least one active electrode plate and the at least two ground electrode plates being disposed in a perpendicular orientation with respect to the insulator device side surface of the hermetic feedthrough, because a perpendicular orientation of the plates is the definition of a tombstone arrangement, and because this arrangement may be used to fit more components in a small package, if moving the capacitor helps other components fit better. Though Stevenson ‘756 teaches that a flat mount is preferred, with proper preventative measures taken to mitigate the issue of inductive loops, the tombstone mounting may nonetheless be useful for some situations (otherwise this mounting position would never be used).
Regarding claim 18, Stevenson ‘756 teaches that the flat-through filter capacitor is disposed on a circuit board (Stevenson ‘756, ¶[0204], ¶[0259], Fig. 84). In a situation in which the flat-through filter capacitor is disposed on a circuit board, it would have been obvious to one having ordinary skill in the art to have a circuit board, at least one circuit board ground plate is disposed on or inside the circuit board, the at least one circuit board ground plate being electrically connected to the capacitor ground metallization of the at least one flat-through filter capacitor and to the ferrule, in order to ensure that the signal stays clean because the filter is properly grounded. (Stevenson ‘756, ¶[0266], Fig. 88; internal vias are used to connect between the gold braze, ground shield plates, and external RF shields, which would include additional grounding; the ferrule is electrically connected to the gold braze, therefore a connection to the gold braze is inherently a connection to the ferrule). It would have been obvious to one having ordinary skill in the art to incorporate these alternate-embodiment teachings from the Stevenson ‘756 disclosure in order to increase the shielding and improve the grounding of the filter.
Regarding claims 19-20, Stevenson ‘756 teaches an insulator 118 hermetically sealed to the ferrule with gold braze 124 (Stevenson ‘756, Fig. 48). Stevenson ‘756 does not expressly teach that the ground electrical connection electrically connects the capacitor ground metallization of the at least one flat-through filter capacitor to the first gold braze forming the first hermetic seal hermetically sealing the insulator to the ferrule. Stevenson ‘756 suggests on maintaining a faraday cage by grounding the filter adequately using the brazes in the vias (Stevenson ‘756, ¶[0252], ¶[0266]), including connecting ground plates to ground using the gold braze and the vias. It would therefore 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429. The examiner can normally be reached 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin M Piateski/Primary Examiner, Art Unit 3792